Citation Nr: 0943216	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of a shell fragment wound (SFW) of the 
right thigh (Muscle Group (XIV). 

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a shell fragment wound (SFW) of the 
left leg (Muscle Group XIII).

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(RO).  

The Veteran submitted a claim for increased ratings for his 
service-connected shell fragment wounds in March 2005.  In 
pertinent part of a May 2005 rating decision, the RO denied a 
rating increase in excess of 10 percent for residuals of SFW 
in the right thigh and denied a compensable disability rating 
for residuals of SFW left leg.  The Veteran perfected an 
appeal as to these issues.  In a subsequent rating action, 
the RO increased the disability rating from zero to 10 
percent for residuals of SFW left leg, effective from March 
24, 2005 (the date of claim).  The increased rating claim 
remains in controversy as the rating remains less than the 
maximum available schedular benefit awardable.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

By the way of a July 2006 rating decision, the RO denied the 
claims for service connection for bilateral hearing loss and 
tinnitus.  The Veteran has perfected an appeal as to these 
issues as well. 

In the October 2009 informal hearing presentation, the 
Veteran's representative raised allegations of clear and 
unmistakable error in a November 1969 rating decision.  These 
matters have not been addressed by the agency of original 
jurisdiction (AOJ), and it is referred back to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  Throughout the appeal period, disability due to the 
residuals of the SFW in the right thigh is manifested by no 
more than a moderate injury to Muscle Group XIV.  There is no 
evidence of wide damage to the muscle groups, of muscle 
swelling or hardening, muscle atrophy due to wounds, x-ray 
evidence of minute multiple scattered foreign bodies, or 
adherence of the scar to bone.

2.  Throughout the appeal period, disability due to the 
residuals of the SFW in the left leg is manifested by no more 
than a moderate injury to Muscle Group XIII.  There is no 
evidence of wide damage to the muscle groups, of muscle 
swelling or hardening, muscle atrophy due to wounds, x-ray 
evidence of minute multiple scattered foreign bodies, or 
adherence of the scar to bone. 

3.  The medical evidence of record does not show that the 
Veteran's hearing loss was incurred in service, or until 
several decades after service.  There is no competent medical 
evidence of record that supports a link between the current 
hearing loss and service.  

4.  After resolving all doubt in the Veteran's favor, the 
evidence of record is at least in equipoise as to the 
question of whether the Veteran's tinnitus was incurred 
during service.  


CONCLUSIONS OF LAW

1.  From the beginning of the appeal period, the criteria for 
a 30 percent evaluation, and no higher, for residuals of a 
SFW to the right thigh, involving Muscle Group XIV, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2009).

2.  From the beginning of the appeal period, the criteria for 
an evaluation of 30 percent, and no higher, for residuals of 
a SFW to the left leg, involving Muscle Group XIII, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2009).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009). 

4.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Since this decision awards service connection (the full 
benefit requested) for tinnitus, there can be no prejudice 
regarding VA's duty to notify or assist the Veteran as to 
this issue.  It is not prejudicial to the appellant for the 
Board to proceed to decide that appeal.  

With regard to the other issues on appeal, VA is required to 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  VA will 
inform the Veteran of the type of information and evidence 
that VA will seek to provide, and of the type of information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the May 2005 and July 2006 RO decisions in 
these matters, VA sent a letter to the Veteran in April 2005 
and October 2005, respectfully, that fully addressed all 
notice elements concerning his increased rating claims and 
service connection claim.  The letter informed the Veteran of 
what evidence is required to substantiate the claims, and 
apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  In a March 2006 notice letter, VA 
informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although March 2006 notice was sent after the initial 
adjudication of the increased rating claims, the Board finds 
this error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an October 2008 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with examinations in May 2005, May 2006 and June 
2007. 

The Board notes the contentions presented in the October 2009 
informal hearing relating to the adequacy of the May 2006 
audiological examination.  Although the examiner did not 
report auditory pure-tone thresholds usually used to evaluate 
the Veteran's hearing loss under VA regulations, the examiner 
did provide a lengthy rationale as to why the reporting of 
such readings here was inappropriate.  Further, the examiner 
did provide a medical opinion supported by a rationale based 
on her review of the claims folder and the reported findings 
from the examination.  Neives-Rodriguuez v. Peake, 22 Vet. 
App. 295, 304 (2008) (the probative value of a medical 
opinion comes from the reasoned analysis provided in support 
of the opinion rendered).  Since the examiner's decision to 
omit the numerical audiological findings in the examination 
report is supported by a thorough rationale, the Board finds 
that the examination was adequate for VA rating purposes.  
See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).

Additionally, the Board notes while the record does indicate 
that Veteran has some bilateral hearing loss, it is unknown 
whether he has hearing loss disability as defined by VA 
regulations.  To this extent, as explained further below, it 
is immaterial whether the Veteran has a current hearing loss 
disability, because the preponderance of the medical evidence 
does not support a finding that any current hearing loss was 
incurred during service, or until many years thereafter.  The 
Board finds that the May 2006 VA examination report is 
adequate and that it does contain sufficient medical findings 
for the Board to use to adjudicate the claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


2.  Increased Rating Claims

Factual Background

The Veteran claims entitlement to disability ratings in 
excess of 10 percent shell fragment wound residuals to the 
muscles in the right thigh and the left leg.  

A review of the Veteran's service treatment records shows 
that on September 1, 1968 the Veteran sustained multiple 
fragment wounds to both of his legs and his face.  The wounds 
resulted from the blast of an enemy hand-grenade sustained 
while the Veteran was stationed in the Republic of Vietnam.  
The Veteran underwent general surgery where the wounds were 
debrided.  The record shows that there was a delay in the 
closure of the wounds.  He was subsequently transferred to 
Walson Army Hospital at Fort Dixon (Walson) for further care 
from October 6, 1968 to November 13, 1968.   

A physical examination report upon admission showed the 
Veteran had well-hearing scars on both legs.  There was no 
evidence of nerve or artery involvement.  His neurological 
examination revealed findings within normal limits.  During 
the Veteran's hospitalization at Walson, he was treated with 
an intensive course of physical therapy that was designed to 
strengthen his quadriceps muscles, bilaterally.  At the time 
of his discharge, the Veteran was walking normally with no 
limp and he was discharged with a 30-day limited duty profile 
(level-3). 

A July 1969 report of examination prior to separation shows 
the Veteran had a 4-inch scar on his right thigh and a 3-inch 
scar on his left leg.  The Veteran's lower extremities were 
otherwise evaluated as normal. 

The Veteran's claims folder contains the reports from three 
VA examinations pertinent to the claims for higher ratings 
for residuals of SFW injuries to his right thigh and to his 
left leg. 

Shortly after discharge, the Veteran underwent his first VA 
examination in October 1969.  In the examination report, the 
examiner noted that the Veteran reported that muscle was 
removed from his right leg in September 1968 because it had 
been badly disorganized from the shrapnel fragment wounds.  
The Veteran reported that he had very little difficulty 
walking, but he complained of occasional numbness in his 
right thigh.  On physical examination, the examiner observed 
scars on the right thigh and on the left leg.  There was no 
restriction of movement in either leg, but the Veteran 
reported occasional pain upon movement that only lasted for a 
short period.  The examiner found that the lower extremities 
were otherwise normal. 

The Veteran was next afforded a VA examination in conjunction 
with his muscle injuries in both legs and the residual scars 
in May 2005.  In the examination report, the examiner noted 
that the Veteran had a 16 x 2.5 centimeter scar on his right 
thigh that had a white color but no other remarkable 
findings.  The Veteran's scars on his left leg consisted of 
one scar that was 11 by .5 centimeters with mild adhesion to 
the underlying tissue.  It was reported to be moderately deep 
and showed some soft tissue damage.  The second scar on the 
left leg was 5 by .5 centimeters with adherence to the 
tissue.  It was mildly deep and white in color.  

On examination of the muscle injuries, the May 2005 examiner 
noted that the Veteran complained of muscle cramping in both 
thighs.  The Veteran reported that when the Veteran 
experienced the cramping he was unable to move around and he 
was required to take a prescription medication to relieve the 
cramping pains.  The Veteran also reported experiencing some 
weakness in his legs, which in the past, had once caused him 
fall off a ladder while at work.  On physical examination, 
the examiner observed that there was no exit wound on either 
leg.  He noted that the Veteran's thighs were smaller than 
normal, but he found that their size was not secondary to the 
muscle injuries.  The Veteran had normal strength in both 
legs and there was no evidence of functional loss.  

In June 2007, the Veteran underwent his third VA examination 
regarding the shell fragment wound residuals.  In the 
examination report, the examiner noted that the Veteran 
complained his muscle spasms were more severe and more 
frequent than reported in the last VA examination.  He 
reported that he continued to use prescription medication to 
relieve the pain when an episode occurred.  The Veteran 
reported experiencing a constant mild pain in his legs.  The 
Veteran also reported that he retired from his job because he 
was no longer able to climb ladders due to the pain in his 
legs.  He further reported that he continued to perform daily 
living activities.  On physical examination, the examiner 
observed that the Veteran had slightly decreased muscle 
strength in the legs, but also noted that he had a normal 
range of motion.  The examiner diagnosed the Veteran's 
conditions as status post-SFW to the right thigh and the left 
leg with residual muscle spasms and tenderness. 

The Veteran's claims folder also contains his private medical 
treatment records that show he continued to complain of pain 
in his lower extremities.  One of the private treatment 
records shows evidence of poly-neuropathy in the Veteran's 
lower extremities; however, it is pertinent that the private 
physician specifically attributed these symptoms to the 
Veteran's impaired glucose tolerance. 

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder (or injury).   Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  See id.; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  This practice is known as "staged" ratings. 

The Veteran's disability due to the left leg muscle injury 
has been rated as 10 percent disabling under a general set of 
criteria applicable to Muscle Group XIII found at 38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  Under the criteria found at 
Diagnostic Code 5313, a 10 percent rating is warranted for 
moderate disability, a 30 percent rating is assigned for a 
moderately-severe disability, and a 40 percent evaluation is 
assigned in severe cases.  See 38 C.F.R. § 4.73, DC 5313.

Disability due to the Veteran's right thigh muscle injury has 
been rated as 10 percent disabling under a general set of 
criteria applicable to Muscle Group XIV found at 38 C.F.R. 
§ 4.73, Diagnostic Code 5314.  Under this diagnostic code, a 
10 percent rating is warranted for moderate disability, a 30 
percent rating is assigned for a moderately-severe 
disability, and a 40 percent evaluation is assigned in severe 
cases.  See 38 C.F.R. § 4.73, DC 5314.

The criteria for the rating of muscle injuries are set forth 
in 38 C.F.R. § 4.56. The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c), 
(d). 



For purpose of the present case, the criteria of slight, 
moderate and moderately severe are pertinent. Under the 
rating criteria:

(1) Moderate disability of muscles:

(i) Type of injury. Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting of 
particular functions controlled by the injured muscles.

(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56.

(2) Moderately-severe disability of muscles:

(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with 
work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56. 

(3) Severe disability of muscles: 
	
(i)  Type of Injury.  A through and through, or a deep 
penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or one with a 
shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intramuscular binding and 
scarring.

(ii)  History and complaint.  Service department record 
(or other evidence) would show hospitalization for a 
prolonged period for treatment of the wound.  Record of 
consistent complaint of cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
which would be worse than that shown for moderately 
severe injuries, and, if present, an inability to keep 
up with work requirements.

(iii) Objective findings.  Ragged, depressed and 
adherent scars, indicating wide damage to muscle groups 
in the missile track.  Palpation would show loss of deep 
fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles would swell or harden 
abnormally in contraction. Tests of strength, endurance, 
or coordinated movements compared with the corresponding 
muscles of the uninjured side would indicate severe 
impairment of function. 

If they happen to be present, the following would also 
be signs of severe muscle injury: (A) x-ray evidence of 
minute multiple scattered foreign bodies indicating 
intramuscular trauma and explosive effect of missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in 
an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups 
not in track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  

38 C.F.R. § 4.56.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).


Analysis

The Veteran seeks higher evaluations for residuals of SFW to 
right thigh and for residuals of SFW to the left leg.  The 
Veteran is currently evaluated as 10 percent disabling or 
"moderate disability" for both conditions. 

From the in-service hospital treatment records, it is noted 
that the Veteran's right leg and left leg injuries from the 
hand grenade required debridement, which was followed by a 
two-and-a-half-month period of hospitalization for 
convalescence and intensive physical therapy.  The Veteran 
has residual scars on his right leg and his left leg.  There 
is no evidence that the injuries were through and through 
wounds.  Nor is there evidence of intermuscular scarring. 

At the time of the Veteran's discharge from service, his legs 
were evaluated as normal and there was no evidence of 
functional impairment; however, shortly after his discharge, 
the record shows that the Veteran complained of numbness in 
his right thigh and slight difficulty in walking.  A review 
of the post-service treatment records shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
in both legs, including pain, weakness and cramping in his 
legs, as defined under 38 C.F.R. § 4.56(c).  Although the 
injuries did not prevent the Veteran from being employed 
until he retired, the Veteran has credibly stated that his 
muscle injuries did affect his ability climb ladders, which 
in one instance, resulted in a fall off the ladder.  

Under the criteria found at 38 C.F.R. § 4.56 (and identified 
above), the Veteran's service-connected residuals are best 
described as "moderately-severe" muscle damage in both the 
right thigh and the left leg.  As such, the Veteran's 
disabilities warrant increased evaluations of 30 percent, and 
no higher, under Diagnostic Codes 5313 and 5314, 
respectively.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313 
and 5314, respectively.  While both disabilities are 
"moderately severe" and are best evaluated at the higher, 
30 percent, level, there is no evidence suggesting an even 
greater rating, since shell fragment wound residuals at these 
locations does not result in "severe" muscle damage for 
either of the Veteran's muscle disabilities.

The evidence does not suggest that the Veteran's damaged 
right thigh or left leg muscles tend to swell and harden 
abnormally, nor does it show that either muscle groups have 
atrophied over the years since the Veteran's active service 
as might be suggestive of a severe injury.  Although the June 
2007 examiner noted that the Veteran's leg muscles were 
smaller than normal, he did not indicate that their size was 
secondary to the muscle wounds incurred during service.  In 
addition, there is no x-ray evidence of foreign bodies 
present in the Veteran's legs.  Finally, none of the service 
or post-service medical reports characterized the wounds as 
"minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile."  
Rather, the medical records only indicate that there are 
three residual scars on the Veteran's legs.  As such, 
symptoms reflecting a "severe" muscle injury pursuant to 
Diagnostic Codes 5313 and 5314 are not shown, and the 
corresponding higher ratings are not warranted.

The Board notes that the increased rating to "moderately-
severe" takes into consideration the functional loss due to 
pain and weakness under 38 C.F.R. §§ 4.40 and 4.45.  When 
considering additional functional loss, however, an increased 
evaluation above the "moderately severe" muscle injury is not 
warranted.  The Veteran has provided credible reports that 
his muscle injuries cause him significant pain, which impairs 
his movement during flare-ups; however, he did not 
characterize these episodes as constant.  Additionally, the 
Veteran reported that he could continue to perform activities 
of daily living.  In addition, on objective physical 
examination in June 2007, the Veteran demonstrated full range 
of motion and only slight decrease in muscle strength in his 
legs.  A disability rating equating a "severe" muscle 
injury is not warranted for residuals of the SFW in the right 
thigh or for residuals of the SFW in the left leg.  See 
38 C.F.R. § 4.56.

Based on the forgoing, the Board finds that the Veteran's 
shell fragment wound residuals involving the muscles in the 
right thigh and left leg are each more accurately described 
as "moderately-severe" disabilities under provision of 
38 C.F.R. § 4.56.  As such, the evidence of record warrants 
an evaluation of 30 percent, and no higher, for residuals of 
SFW in the left leg (Muscle Group XIII), and an evaluation of 
30 percent, and no higher, for residuals of SFW in the right 
thigh (Muscle Group XIV).  See 38 C.F.R. § 4.73, Diagnostic 
Codes 5313 and 5314.  

The Board has considered assigning staged ratings.  By this 
decision, however, the Board is awarding the increase to 30 
percent for each disability from the beginning of the appeals 
period even though there appears to be a slight increase in 
severity over that time.  Resolving all doubt in the 
Veteran's favor, the 30 percent ratings are afforded over the 
entire period.  At no time during the period in question has 
either of these service-connected disabilities been 
manifested by symptoms so severe as to even approximate the 
criteria for even higher ratings than those granted in this 
decision.  Accordingly, staged ratings are not warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 38 
C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his residuals from 
SFW in the right thigh and left leg have resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  

The Board observes that the Rating Schedule provides a 
potential 40 percent evaluation for both muscle injuries to 
the thigh and to the leg.  As explained above, the Veteran 
does not have the symptoms identified in the criteria for 
ratings in excess of 30 percent under the applicable codes - 
Diagnostic Codes 5313 and 5314.  Additionally, the Veteran's 
disabilities involving the right thigh and left leg have not 
required frequent periods of hospitalization.  While the 
disabilities do cause occupational impairment, the Board 
finds that such impairment is not sufficient, in this case, 
to warrant consideration for an extraschedular rating.  The 
30 percent evaluations specifically address occupational 
impairment.  This case does not present "exceptional" 
circumstances, and, as the symptoms of the Veteran's 
disabilities are appropriately addressed by the criteria for 
the 30 percent ratings, the Rating Schedule is adequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's residuals from SFW residuals 
involving the right thigh and left leg.


3.  Service Connection Claims

Factual Background

A review of the Veteran's service record showed that the 
Veteran served in the United States Army as an automobile 
mechanic in an Infantry Division.  The record also shows that 
the Veteran received Vietnam medicals and a Purple Heart for 
his service in the Republic of Vietnam. 

The Veteran's service treatment records included the report 
of a June 1967 induction examination, which showed the pure 
tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
were as follows: 10, 5, 0, N/A and 30 decibels in the right 
ear, and 15, 10, 5, N/A and 0 decibels in the left ear.  The 
Veteran's ears were evaluated as normal. 

The November 1968 hospital summary of the treatment for 
shrapnel wounds to the legs and head shows that the Veteran's 
neurological findings were evaluated as normal. 

The service treatment records also contain an undated record 
of audiometric findings of pure-tone hearing threshold levels 
in graphic instead of numeric form.  The Board is precluded 
from applying these graphic results to the criteria of 38 
C.F.R. § 3.385 (2008) in order to determine the severity of 
the veteran's bilateral hearing loss disability.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995) (holding that the Board and 
the RO may not interpret graphical representations of 
audiometric data).  A visual analysis of the report, 
nevertheless, indicates significant hearing loss in the right 
ear at 4000 hertz. 

Finally, the service treatment records contain the result of 
an interpreted audiogram prior to the Veteran's discharge.  
The July 1969 report of examination prior to discharge showed 
the pure tone thresholds at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz were as follows: 3, 3, 3, N/A and 10 decibels in 
the right ear, and 3, 3, 3, N/A and 10 decibels in the left 
ear.  The Veteran's ears were evaluated as normal. 

Shortly after discharge, in October 1969, the Veteran was 
afforded a VA examination.  In the examination report, the 
examiner recorded that the Veteran's neurological examination 
showed normal findings. 

The first post-service medical evidence of hearing loss or 
ear problems comes from a November 2001 private medical 
treatment record.  In the treatment record, the private 
physician noted that the Veteran complained of hearing loss, 
but he denied experiencing discharge, pain, irritation, 
ringing in the ears or earaches. 
The record also contains a private audiological evaluation 
dated October 2004.  The evaluation report shows that the 
Veteran was diagnosed with mild, high frequency, 
sensorineural hearing loss in the right ear and with possible 
moderate conductive hearing loss with abnormal stiffening of 
the ossicular chain.  The Veteran reported occasional 
tinnitus in his left ear.  The private audiologist noted that 
the Veteran reported long-standing hearing loss, which was 
sustained during service from noise exposure while stationed 
in Vietnam.  He also noted that the Veteran had post-service 
noise exposure with hunting and shooting, and with his 
employment as a carpenter and mechanic, where he reported 
wearing hearing protection.  The private audiologist did not 
provide a medical opinion as to the etiology of the Veteran's 
hearing loss and ear problems.  

In May 2006, the Veteran was afforded a VA audiological 
examination in conjunction with his claims.  In that 
examination report, the examiner noted the Veteran's service 
treatment records, his post-service treatment records, and 
the instances of post-service noise exposure that have been 
mentioned above.  The examiner noted that the Veteran 
complained of hearing loss and periodic tinnitus primarily in 
his left ear and possible hearing loss in his right ear.  The 
Veteran stated he was exposed to noise while in the service 
from gunfire, mortar fire, and grenades.  

On physical examination, the May 2006 examiner did not report 
any audiometric findings because she found that the Veteran's 
audiometric results were not appropriate for adjudication 
purpose due to inter-testing inconsistency.  She noted 
several discrepancies between test results and the presence 
of a non-organic component that made the test results 
unsuitable to record in the examination report.  

After a review of the claims folder, the May 2006 examiner 
concluded the Veteran's hearing loss was not likely due to 
inservice noise exposure.  In support of her conclusion, the 
examiner noted the findings from the Veteran's July 1969 
separation examination report and the normal neurological 
findings in the October 1969 VA examination.  Concerning the 
tinnitus claim, the examiner also concluded that the 
disability was not related to inservice noise exposure 
because there was no complaint of tinnitus until many years 
after service. 

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury, 
which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including other 
organic diseases of the nervous system, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology from the condition noted in service and the 
currently claimed disability.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b). 

Further, lay statements (or statements by one not trained in 
the medical field) are considered to be competent evidence 
when describing the symptoms, of a disease or disability or 
an injury, which only the individual can perceive.  Medical 
diagnoses, however, require some medical training.  When the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for sensorineural 
hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.  VA may not grant service connection for 
hearing loss unless a hearing loss disability as defined 
under 38 C.F.R. § 3.385 is shown.

With audiological examinations, the threshold for normal 
hearing is from zero to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet App. 155 (1993).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis 

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Specifically, he 
attributes his claimed hearing loss and tinnitus to injury 
caused by combat noise exposures while in service.  

At the outset, the Board notes that a review of the Veteran's 
service records reflects participation in campaigns in 
Vietnam and the Purple Heart, which establishes combat with 
the enemy.  The Veteran has stated that during service he was 
exposed to combat noise.  In particular, he described 
acoustic trauma from the grenade that caused to his shrapnel 
injuries in September 1968.  This type of acoustic trauma is 
consistent with the circumstances, conditions, or hardships 
of service during a war period.  Pursuant to 38 U.S.C.A. 
§ 1154(b), the Board finds that the Veteran was exposed to 
acoustic traumas in service, including as part of the combat 
against the enemy; therefore, the element of in-service 
exposure to acoustic trauma has been established.  

The sole remaining questions are whether the Veteran has 
current hearing loss disability, as defined by VA, and 
current tinnitus disability, and whether his disabilities are 
related to service. 

With regard to the claim for service connection for hearing 
loss, even if we were to assume that the Veteran had a 
hearing loss disability as defined by 38 C.F.R. § 3.385, 
(though the record does not contain audiometric findings 
required to determine such), the record does not support a 
finding in favor of service connection. 

A review of evidence does not show that the Veteran incurred 
a hearing impairment in service, or that he manifested a 
continuity of symptomatology indicative of a hearing disorder 
in the first several years after discharge from military 
service.  The service medical records do not indicate that 
the Veteran complained about any hearing impairment or sought 
treatment for ear related problems while in military service.  
While the Veteran was being treated for his head injury, the 
hospital summary shows that the Veteran's neurological 
findings were within normal limits.  Even though the service 
treatment records do contain an undated audiogram, which 
indicates hearing loss in the right ear, the report of the 
July 1969 separation examination did not reveal that the 
Veteran had any hearing impairment in either ear.  In 
addition, the first medical evidence of hearing problems 
after service does not come until 2001, which is 
approximately three decades beyond the one-year presumptive 
period for hearing loss.  38 C.F.R. §§ 3.307, 3.309. 

This large evidentiary gap between the Veteran's discharge 
from service and the first complaint of hearing loss weighs 
against an award of service connection on a direct basis.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  

Finally, the October 2004 VA examiner provided a medical 
opinion against the Veteran's claims that his hearing loss is 
etiologically related to service, and the examiner supported 
his conclusion by the evidence in the claims file.  The Board 
finds this evidence is highly probative.  Further, the claims 
file does not contain any competent medical evidence that 
would otherwise indicate the Veteran's current hearing loss 
is related to combat noise exposure in service. 

The private medical evidence only shows that the Veteran 
reported that his hearing loss was result of combat noise 
exposure.  A bare transcript of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical profession.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The private 
treatment records only show that the private physician 
recorded the Veteran's subjective history, and they do not 
show that a separate medical conclusion was provided.  
Therefore, the statements contained in the private treatment 
records cannot be used to establish a nexus between the 
Veteran's current hearing loss and service. 

The Board notes that the Veteran can competently offer an 
account of observable symptoms, such as in this case, the 
Veteran's observation that he has difficulty hearing and when 
he first noticed having problems with his hearing.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  His lay 
assertions, however, do not constitute competent evidence of 
a medical nexus opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As discussed above, the only 
competent medical evidence of record weighs against a finding 
that the Veteran's bilateral sensorineural hearing loss is 
related to his military service.

In short, while the Veteran likely had exposure to noise 
during service, chronic hearing loss disability was not shown 
during service, at separation, or for decades thereafter.  
Hearing loss first shown years after service has not been 
related by competent medical evidence to any aspect of the 
Veteran's period of service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Concerning the tinnitus claim, the record shows that the 
Veteran has a current diagnosis of tinnitus.  See VA 
examination dated October 2004.  As stated earlier, the 
remaining question is whether the Veteran's tinnitus is 
related to service.

The Veteran maintains that his tinnitus is a result of combat 
noise exposure in service.  Although the record shows that 
the Veteran denied symptoms of tinnitus at the time of his 
November 2001 treatment, he has later stated that his 
tinnitus is occasional in nature and that he does not 
experience it all the time.  He consistently maintains that 
he has had periodic symptoms since service.  In his October 
2005 informal claim and subsequent statements, the Veteran 
has specifically indicated that his tinnitus began in service 
(he reports that he incurred tinnitus when he was exposed to 
combat noise and when he incurred a head injury from a 
grenade blast).  The Veteran is competent to attest that he 
has tinnitus and to report when tinnitus began.  The United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
has held that, where there is of record lay evidence of in-
service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to indicate that disability may be associated with 
active service.  By its nature tinnitus is a ringing in the 
ears that can be detected by the Veteran and is not likely 
something that can be measured by a medical professional.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  

The Board acknowledges the October 2004 VA examiner's opinion 
that the Veteran's tinnitus was not at least as likely as not 
related to service.  The examiner based his opinion regarding 
the onset of the tinnitus on the lack of complaint or 
treatment for tinnitus in the medical records and the 
Veteran's uncertainty on when his tinnitus began.  In his 
June 2007 substantive appeal, however, the Veteran continued 
to state that his tinnitus began in service after he was 
exposed to combat noise and suffered a head injury.  

Given the nature of tinnitus, the Veteran is the only one who 
is competent to state when he began to perceive tinnitus.  
The Veteran credibly stated that his tinnitus began in 
service and that it has continued thereafter.  Further, the 
Board has already conceded that the Veteran has been exposed 
to inservice noise.  Here, given the findings of established 
acoustic trauma in service and the Veteran's own competent 
lay statements of chronic symptoms of tinnitus in service and 
thereafter, the Board concludes that the Veteran's 
description of his tinnitus is sufficient to outweigh the VA 
examiners' findings that tinnitus was not incurred during 
service.  

Consequently, resolving any doubt in the Veteran's favor, the 
Board finds that the Veteran's tinnitus is likely related to 
service.  Hence, service connection for the disability is 
warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to an evaluation of 30 percent, and no higher, 
for residuals of SFW in the right thigh, is granted. 

Entitlement to an evaluation of 30 percent, and no higher, 
for residuals of SFW in the left leg, is granted. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


